Title: To George Washington from John Coakley Lettsom, 15 July 1795
From: Lettsom, John Coakley
To: Washington, George


          
            London July 15 1795
          
          Although a stranger to thee, and from my insignificancy in the great community of the world, even my name may be unknown; yet, I have presumed to address thee, with my sincere Thanks for the kindness shewn to a relation and Countryman of mine, whose virtues will do thy patronage no discredit. Dr Thornton to whom I allude, has a heart—an openness, a candour, and an ingenuous disposition; that, I think, are more amiably combined in his character, than in any I ever knew; and I trust, the more he is known to thee, the more thou wilt observe it.
          In having once assumed the pen, I am encouraged to enlarge this address; not with expectation of any reply from thee, because I conceive thy time to be too important to be prodigal of it to me.
          Having been born an American, and early imbibed principles of liberty as established on that continent, I have probably received a stronger disposition, to promote, its prosperity, and particularly its agriculture, and the knowledge of its natural history and mineralogy.
          I have, among other articles occasionally transmitted seeds of the Turkey Rhubarb, of which you might make an article of export, but these have I believe miscarried. What has been

hitherto considered as the genuine Turkey Rhubarb, has lately been doubted, and a species called the Rheum Hybridum, is said to be the genuine, some of which I now take the liberty to transmit for thy acceptance.
          When Dr Madison was in England, to be consecrated Bishop of Virginia, he had from me a very few Seeds of chinese hemp. It grew with me 14 feet high; its stalk produced the finest hemp I ever saw, both as to staple and quantity. The Bishop assures me, that he has now a considerable portion of an acre sown, and thriving. This is so superior to the present species of hemp, that it will probably in time supersede it. In this Country it will not seed.
          As I have frequent intercourse with America, by correspondence, I am truly happy in hearing of its encreasing prosperity. To one who considers permanant peace and a mild government, as principal sources of human happiness, I can but rejoice in the wise conduct of America, ⟨whose⟩ bosom ought to be opened, to cherish every human being, who seeks nurture from her. The jarring interests of Europe, which necessarily beget wars, will tend to people your extensive regions, yet capable of containing 400 millions of population. With some Seeds I have enclosed the Transactions of the Royal Humane Society, and am resp[ectful]ly
          
            J. C. Lettsom
          
        